COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MARTA MARTINEZ,                                          )
                                                                              )              
No.  08-05-00228-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
210th District Court
ALLEN SANDY WARD, et al.,                            )
                                                                              )           
of El Paso County, Texas
Appellees.                          )
                                                                              )                   (TC# 2004-1321)
 
 
O
P I N I O N
 
Appellant is
attempting to appeal from an apparent order of the trial court granting a
motion for summary judgment in favor of Appellee.  The docket sheet indicates that a hearing on
the motion for summary judgment was held by the trial court on June 22, 2005.
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3.  This Court possesses the authority to dismiss
an appeal for want of jurisdiction after giving proper notice to all
parties.  Id.
On June 30, 2005,
Appellant filed a notice of appeal and affidavit of inability to pay
costs.  On August 22, 2005, this Court
received an affidavit from the District Clerk=s
Office stating that no final judgment or appealable order had been filed. 




On the same day we
received the affidavit, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of jurisdiction absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(a) and (c), we
dismiss the appeal for want of jurisdiction.
 
 
October
13, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.